Title: From Thomas Jefferson to William Peachy, 4 February 1791
From: Jefferson, Thomas
To: Peachy, William



Dear Sir
Philadelphia Feb. 4. 1791.

Since the reciept of your favor of Dec. 7. I have been endeavoring to recollect the transactions which were the subject of your letter: but this is rendered impracticable by the lapse of time, the variety of events which have since passed thro’ the mind, a six years absence and total abstraction from my private transactions, and my present separation from my letters, memorandums and accounts of that date. What little therefore seems to recur to me I am afraid to hazard, lest it should be wrong. I remember paying you a sum of interest at your request, and sending you another sum by Mr. Robt. W. Carter, but I do not remember either the dates or sums, nor in the latter instance at whose request. In both cases I paid as executor of Mr. Wayles who was administrator of Reuben Skelton, to you as executor of Doctor Flood, and as to myself I know that I paid to Mr. Wayles’s creditors the identical money I received from his debtors for old debts, for he died 2. years before there was any continental money. I have some expectation that I may go to Albemarle in the month of April. If I should, and that should be in time to give you an explanation, I may perhaps be able to do it on recurring to my books and papers of that date which are there. I remember your endeavors to save the estates of Mr. McCaul and his daughter, and my giving you a passport for one or both to come to America. This is all I can say with certainty till I go home, when if it will serve you, you shall hear further from Dr. Sir Your most obedt. humble servt,

Th: Jefferson

